      Case 1:15-cv-04091-PKC-GWG Document 272 Filed 03/30/20 Page 1 of 1


                                                                              Application GRANTED.

                                                                              SO ORDERED.
                                  125 MAIDEN LANE, SUITE 5C
                                  NEW YORK, NEW YORK 10038
                                                                              March 30, 2020

                                        T (718) 556-9600
                                        F (718) 522-3225

                                                             March 30, 2020

BY ECF

Honorable P. Kevin Castel
United States District Judge
500 Pearl Street
New York, New York 10007

       Re:     Karen Brown v. City of New York, No. 15-cv-4091, 16-cv-7270 (PKC) (GWG)

Your Honor:

       Together with Joshua S. Moskovitz, Esq., I represent the plaintiff, Karen Brown, in the
above-referenced actions and write to request a 30-day extension of time to file plaintiff’s
compromise petition as she needs additional time to finalize her petition. There are presently no
scheduled conferences before the Court on this matter.

       On January 30, 2020, the Court set today, March 30, 2020, as the deadline for the parties
to consummate the settlement. This is the first request to extend this deadline and defendants’
consent.

       We appreciate the Court’s attention to this matter.

                                                    Respectfully,

                                                    /s

                                                    Jason Leventhal
                                                    LEVENTHAL LAW GROUP, P.C.

                                                    Joshua S. Moskovitz
                                                    BERNSTEIN CLARKE & MOSKOVITZ PLLC


cc:    Angharad K. Wilson
       Qiana Smith-Williams
